EXHIBIT 10(e)(25)



2014 Executive Long-Term Incentive Program (“2014 E-LTIP”)


Under the 2014 E-LTIP, executive officers of the Company are eligible to receive
performance shares based on certain performance measures established by the
Compensation Committee of the Board of Directors (the “Committee”).


The performance elements and corresponding weightings for the 2014 E-LTIP are:


(i) (50%) Adjusted Earnings per Share (EPS): Diluted Earnings per Share from
Continuing Operations as reported in the Company’s audited consolidated
financial statements, as adjusted annually on an after-tax basis for the
following discretely disclosed (in either Management’s Discussion and
Analysis/MD&A or the footnotes to the financial statements) items (on an
individual, or in the aggregate, basis per item and subject to monetary
thresholds as noted): amortization of acquisition-related intangibles;
restructuring and related costs (amounts in excess of $75 million); non-cash
write-offs or impairments, except for assets acquired within the past 3 years of
the balance sheet date (if equal to or greater than $25 million); gains/(losses)
resulting from acts of war, terrorism or natural disasters (if equal to or
greater than $50 million pre-tax); items individually identified within Other
Expenses, net, (except for interest, currency and asset sales) and in an amount
equal to or greater than $25 million. If any such item qualifies for separate
line item disclosure on the face of the consolidated statement of income in
accordance with Generally Accepted Accounting Principles consistently applied,
then such item will also warrant adjustment; gains/(losses) from the settlement
of tax audits or changes in enacted tax law (if equal to or greater than $30
million); our share of after-tax effects of the above items incurred by
Fuji-Xerox (if our share is equal to or greater than $10 million).


(ii) (20%) Adjusted Operating Cash Flow: Net Cash provided by (used for)
Operating Activities as reported in the Company’s audited consolidated financial
statements, as adjusted annually for the following items: with the exception of
cash payments for restructurings, cash flow impacts (inflows and outflows)
resulting from the EPS adjustments as identified above, regardless of whether
the cash flow impact and the EPS impact are in the same fiscal year; cash
payments for restructurings in excess of the amount reported as current
restructuring reserves in the preceding year’s Annual Report.


(iii) (30%) Revenue Growth: Revenue growth adjusted annually to (1) exclude the
impact of changes in the translation of foreign currencies into U.S. dollars and
(2) exclude the impacts of individual acquisitions/divestitures when such
impacts are disclosed on an individual basis in either the Company’s
consolidated financial statements or MD&A.


EPS, Operating Cash Flow and Revenue Growth will be adjusted for the (1) impacts
of any individual acquisition/divestiture in excess of $750 million
purchase/sale price and (2) effects of a change in accounting principle as
identified within the Company’s consolidated financial statements or MD&A.


Any other items approved by the Committee for adjustment of the above metrics
will be considered a modification of the award.

1